DETAILED ACTION
The following is a Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/17/2020 has been entered.

Response to Amendment
Acknowledgment is made to the amendment received 7/17/2020.

Claim Objections
Claim 1 is objected to because of the following informalities:  amend “received intraprocedure feedback at least including imaging information and temperature information obtained during an ablation procedure” to -the received intraprocedure feedback at least including the imaging information and the temperature information obtained during the ablation procedure- in ll. 16-18.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-9, 17-24 & 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Rittman, III et al. (6,575,969, previously cited) in view of Arndt et al. (5,904,709, previously cited) and Freundlich et al. (6,618,620). 
The Examiner notes specific references are given for Fig. 8, but that Rittman, III et al. also disclose some of the claim limitations with respect to the systems/methods illustrated in Fig. 6-7 & 9. 
Concerning claim 1, as illustrated in Fig. 1-11, particularly with respect to Fig. 8, Rittman, III et al. disclose a system (Fig. 8) comprising: 
a microwave power supply (power generating element 804 for power radiating element/energy-sending tip 541/thermosurgery probe 802 can be microwave generating element; Col. 11, ll. 12-58, Col. 17-19, ll. 34-63, Col. 22-23, ll. 19-61); 
a coolant source (fluid cooling element 808; Col. 17-19, ll. 34-63); 
one or more energy delivery devices in electrical communication with said microwave power supply and in fluid communication with said coolant source (thermosurgery probe 802 is in communication with power generating element 804 and fluid cooling element 808), wherein said one or more energy delivery devices comprise a handle at a proximal end and an antenna having an inner and an outer conductor configured to generate a tissue ablation region at a distal end (microwave thermosurgery probe 802 would inherently have an inner and outer conductor to radiate energy); 
an imaging component configured to image a tissue region to be ablated by said one or more energy delivery devices; and a computer comprising software that is configured to process and display information derived from said imaging component (ultrasonic scanning head 811 is connected to control circuit 850 which can be used to visualize, analyze, filter, and monitor the image scan data or Doppler shift data or blood flow data or other type of data and display the information on computer graphic workstation, for example as shown in Fig. 8, the display shows skin 817 in relation to tumor 816; Col. 2, ll. 48-57, Col. 17-19, ll. 34-63) and receive intraprocedure feedback obtained during an ablation procedure (measuring of one, two, or more parameters  can be done; Col. 21-22, ll. 52-10),
wherein said computer is configured to generate a predicted map of the tissue region to be ablated (window 830 is shown a real-time representation of the probe 831 as it is inserted into the patient’s body and margin 832 may be a reconstruction, either theoretical or actual, of what one would expect to see from either the tumor volume or the result of the RF heat ablation itself, the window 830 may represent real-time image data and could represent changes or modifications or differential changes in the tissue volume as a result, directly or indirectly of the ablation isotherms, and there may be a superposition of a preplanned or prescanned tumor volume, as compared to the actual volume of the tumor at the time of surgery or the ablation volume as one detects it during surgery, the latter is taken to be the claimed “predicted map of the tissue region to be ablated”; Col. 17-19, ll. 34-63; Fig. 8) and readjust the predicted map of the tissue region to be ablated during an ablation procedure directly based on received intraprocedure feedback obtained during an ablation procedure (direct detection of changes in the physiology as a result of the heating to gauge the extent of the ablation volume can be done by US, CT, MRI, PET or other imaging modalities and displayed, in real-time monitoring to control, quality check, and monitor the course of the thermosurgery by using measured parameters, where the superposition of the thermal plan/tumor volume on the real-time images readjusts in accordance with the real-time images; Col. 3, ll. 43-50, Col. 17-19, ll. 34-63; Col. 21, ll. 13-43, Col. 21-22, ll. 52-10, Fig. 8).
Rittman, III et al. disclose the power supply can be a microwave power supply and the one or more energy delivery devices can be a microwave radiating element (541), which inherently comprises an antenna with an inner and an outer conductor configured to generate a tissue ablation region at a distal end (Col. 11, ll. 12-58 & Col. 22-23, ll. 19-61). Further, Arndt et al. disclose a method of ablating tissue comprising a system comprising a microwave power supply (14) and one or more energy delivery devices (700) that comprise a handle at a proximal end and an antenna (700) having inner (710) and outer (706) conductors configured to generate a tissue ablation region at a distal end.  At the time of the invention, it would have been obvious to one of ordinary skill in the art for the microwave power supply and microwave radiating element energy delivery device of Rittman, III et al. to comprise an antenna having inner and outer conductors configured to generate a tissue ablation region at a distal end in order to provide the benefit of propagating the radiation of microwave energy into the tissue to ablate the tissue as taught by Arndt et al. (Col. 1, ll. 14-22, Col. 11-12, ll. 43-18; Fig. 7)
Rittman, III et al. fail to specifically disclose the intraprocedure feedback at least comprise imaging information and temperature information.  However, Freundlich et al. disclose a method comprising providing a system (100) comprising an imaging component (114) configured to image a tissue region to be treated by one or more energy delivery devices (102) and a computer (106) comprising software configured to process and display information derived from said imaging component and configured to predict a map of the tissue region to be ablated and readjust the predicted map of the tissue region to be ablated during an ablation procedure (imager for providing preliminary images of the target mass and thermal images during treatment, and a planner for automatically constructing a treatment plan based on images provided by the imager).  Freundlich et al. further disclose receiving intraprocedure feedback 
Concerning claim 2, Rittman, III et al. disclose the imaging component (811) to be selected form the group consisting of CT, MRI, ultrasound, fluoroscopy, thermoacoustic, and nuclear medicine (Col. 17-19, ll. 34-63; Fig. 8).
Concerning claim 3
Concerning claim 4, Rittman, III et al. disclose the computer (850) configured to record information (temperature 838, impedance 845, shape 816, location 816) related to the tissue ablation region (Col. 17-19, ll. 34-63; Fig. 8).
Concerning claim 5, Rittman, III et al. disclose the computer (850) is configured to record information related to size (816) of the tissue ablation region (Col. 17-19, ll. 34-63; Fig. 8).
Concerning claim 6, Rittman, III et al. disclose the computer (850) is configured to record information related to shape (816) of the tissue ablation region (Col. 17-19, ll. 34-63; Fig. 8).
Concerning claim 7, Rittman, III et al. disclose the computer (850) is configured to record information related to location (816) of the tissue ablation region (Col. 17-19, ll. 34-63; Fig. 8).
Concerning claim 8, Rittman, III et al. disclose the computer (850) configured to receive intraprocedure feedback (Col. 16-19, ll. 38-363).
Concerning claim 9, Rittman, III et al. disclose the intraprocedure feedback comprising recommendation of adjustment of power output (Col. 16-17, ll. 38-33). 
Concerning claim 17, Rittman, III et al. disclose the software (850) configured to draw and display a desired ablation zone (Col. 17-19, ll. 34-63; Fig. 8).
Concerning claim 18, Rittman, III et al. disclose the software (850) configured to display intraprocedure feedback (Col. 17-19, ll. 34-63; Fig. 8). 
Concerning claim 19
Concerning claim 20¸ Rittman, III et al. disclose the intraprocedure feedback to comprise temperature information (832) (Col. 17-19, ll. 34-63; Fig. 8). 
Concerning claim 21¸ Rittman, III et al. disclose the intraprocedure feedback to comprise properties (838, 842, 845) of treated tissue (Col. 17-19, ll. 34-63; Fig. 8).
Concerning claim 22, Rittman, III et al. disclose the intraprocedure feedback to comprise continuous feedback (Col. 17-19, ll. 34-63; Fig. 8).
Concerning claim 23, Rittman, III et al. disclose the intraprocedure feedback to be at defined time points (Col. 17-19, ll. 34-63; Fig. 8).
Concerning claim 24, Rittman, III et al. disclose the computer (350) configured to generate a 3D map of a location of tissue (Col. 28, ll. 8-32).
Concerning claim 26, Rittman, III et al. disclose a method of ablating and imaging a tissue comprising using the system (Fig. 8) of claim 1 to image a tissue to be ablated, ablating the tissue, and imaging the ablated tissue (Col. 17-19, ll. 34-63; Fig. 8).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rittman, III et al. (6,575,969, previously cited) in view of Arndt et al. (5,904,709, previously cited) and Freundlich et al. (6,618,620), as applied to claim 10, in further view of Pearson et al. (2003/0130711, previously cited).
Concerning claims 10-13, Rittman, III et al. in view of Arndt et al. and Freundlich et al. fail to specifically disclose the software configured to query a user to submit an input parameter, wherein the input parameter to be a type of tumor, tissue, or a location of the tissue to be ablated within the tissue ablation region.  However, Pearson et al. disclose a system (Fig. 14) comprising: a microwave power supply (20), a coolant source (30), one or more microwave energy delivery devices (18e) in communication with the power supply (20) and coolant source (30), an imaging component configured to image a tissue to be ablated; and a computer (control system) comprising software configured to process and display the information derived from the imaging component.  Pearson et al. further disclose the software configured to query a user to submit an input parameter, where the input parameter is a type of tumor (i.e., tissue identification will indicate tumor is a liver tumor), tissue, or a location (i.e., liver tumors are located in the liver) of the tissue to be ablated within the tissue ablation region.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Rittman, III et al. in view of Arndt et al. and Freundlich et al. such that the input parameter is a type of tumor, tissue, or a location of the tissue to be ablated within the tissue ablation region in order to provide the benefit of a control unit that can confirm that the tissue into which the energy delivery device is deployed is within the desired location as taught by Pearson et al. ([0075], [0114], [0123-0124], [0159], [0172], [0177-0178], [0188]). 

Claims 10 & 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rittman, III et al. (6,575,969, previously cited) in view of Arndt et al. (5,904,709, previously cited) and Freundlich et al. (6,618,620), as applied to claim 1, in further view of McCann et al. (2007/0270924, previously cited)
Concerning claims 10 & 14¸ Rittman, III et al. in view of Arndt et al. and Freundlich et al. fail to disclose the software configured to query a user to submit an input parameter, wherein the input parameter is the size of the ablation target.  However, McCann et al. disclose a system where a control software is configured to query an operator for inputs of the size and location of a tumor.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Rittman, III et al. in view of Arndt et al. and Freundlich et al. such that the software is configured to query a user to submit an input parameter, wherein the input parameter is a size of the ablation target in order to provide the benefit of the operator setting operational parameters for the device as taught by McCann et al. ([0055-0056])

Claims 10 & 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rittman, III et al. (6,575,969, previously cited) in view of Arndt et al. (5,904,709, previously cited) and Freundlich et al. (6,618,620), as applied to claim 1, in further view of Viswanathan (2006/0094956, previously cited).
Concerning claims 10 & 15¸ Rittman, III et al. in view of Arndt et al. and Freundlich et al. fail to disclose the software configured to query a user to submit an input parameter, wherein the input parameter is the location of vessels or other vulnerable structure to avoid ablating within the tissue ablation region.  However, Viswanathan et al. disclose a system where a control software is configured to query an operator for inputs of the location of vessels or other vulnerable structure to avoid 

Claims 10 & 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rittman, III et al. (6,575,969, previously cited) in view of Arndt et al. (5,904,709, previously cited) and Freundlich et al. (6,618,620), as applied to claim 10, in further view of Sliwa, JR. et al. (2002/0087157, previously cited).
Concerning claim 16, Rittman, III et al. in view of Arndt et al. and Freundlich et al. fail to disclose the software configured to query a user to submit an input parameter, wherein the input parameter is blood flow within the tissue ablation region.  However, Sliwa, JR. et al. disclose a system comprising: a power supply and one or more energy delivery devices (304), and a computer (334) comprising software that queries a user to submit an input parameter, the input parameter can be blood flow rate.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Rittman, III et al. in view of Arndt et al. and Freundlich et al. such that the software is configured to query a user to submit an input parameter, wherein the input parameter is blood flow in order to provide the benefit of taking into account the blood 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 & 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-13 of copending Application No. 14/732123 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a system and method comprising a microwave power supply, a coolant source, one or more energy delivery devices, an imaging component, and a computer comprising software configured to process and display information relating to a tissue region to be ablated.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794